Case: 18-31279      Document: 00515120595         Page: 1    Date Filed: 09/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-31279                                FILED
                                  Summary Calendar
                                                                        September 17, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANK G. PEARSON, also known as Grump,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:18-CR-121-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Frank G. Pearson pleaded guilty to possession of a firearm by a convicted
felon. The presentence report (PSR) calculated an advisory sentencing range
of 30 to 37 months. Pearson did not object but moved for a sentence below the
range.      Without opposition from the Government, the district court
“reluctantly” granted Pearson’s motion, and the range was reduced to 24 to 30




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31279       Document: 00515120595   Page: 2   Date Filed: 09/17/2019


                                  No. 18-31279

months. The court sentenced Pearson to 26 months in prison plus three years
of supervised release.
      Pearson argues that the sentence was substantively unreasonable
because a sentence of probation would have been sufficient. On appeal, we
presume that a sentence below the properly calculated guideline range is
substantively reasonable. See United States v. Murray, 648 F.3d 251, 258 (5th
Cir. 2011); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Pearson’s
assertion that the sentence is excessive does not rebut the presumption. See
United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The judgment is
AFFIRMED.




                                        2